Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January2009 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) MATERIAL INFORMATION RELEASE Pursuant to the provisions of Article 157, paragraph 4, of Law nº 6,404/76 and CVM Instruction nº 358/2002, ARACRUZ CELULOSE S.A. announces that, on this date, the company received the following Material Information Release that will be reproduced as follows: 1. Management of Votorantim Celulose e Papel S.A. (VCP) hereby announces, in compliance with §4 of Section 157 of Law n. 6,404 of December 15, 1976 (the Brazilian Corporation Law, or BCL), and CVM Instruction n. 358/2002, the following: VCP has concluded negotiations with members of the Lorentzen, Moreira Salles and Almeida Braga families (the Families) for VCP to acquire 127,506,457 common shares issued by Aracruz Celulose S.A. (Aracruz), representing approximately 28.03% of the voting capital of Aracruz. The transaction is expected to close on January 21, 2009 (the Closing Date). The purchase price of R$ 2,710,000,000 is to be paid in six tranches, without adjustments, upon the following terms and conditions: (i) R$ 500,000,000 will be paid in cash on the Closing Date; (ii) R$ 500,000,000 is due on July 5, 2009, of which R$ 400,000,000 will be paid in cash, and the remaining R$ 100,000,000 will be credited in favor of the Families against VCP to be used as payment for preferred shares issued by VCP in the capital increase referred to in paragraph 3.3 below; (iii) R$ 500,000,000 will be paid in cash on January 5, 2010; (iv) R$ 500,000,000 will be paid in cash on July 5, 2010; (v) R$ 410,000,000 will be paid in cash on January 5, 2011; and (vi) R$ 300,000,000 will be paid in cash on July 5, 2011. 2. On January 21, 2009, VCPs controlling shareholder, Votorantim Industrial S. A. (VID), will provide VCP R$ 600,000,000 as an Advance on Future Capital
